NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.   


Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
Per 37 CFR 1.84(p)(3):  The reference characters of the Figures are too small and difficult to discern.  Numbers, letters, and reference characters must measure at least (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces.
The foreign language in Figure 3 is objected to and must be replaced with the English language equivalent (note the y-axis label).
Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 





Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, many claims  recite a broad recitation followed by “in particular” or “is particularly” followed by a narrower statement of the range/limitation (see e.g. claims 3, 7, 10, 12, 13, 14, 16, 17, and 18).  These claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of applying the prior art, the narrower language is deemed merely exemplary of the remainder of the claim, and therefore is not required in an applied prior art reference.

Claim 1, line 3:  it is unclear if the language “can be” is merely exemplary subject matter of the method or a required feature of the method claim.

Claim 11, line 4 is worded in an awkward and unclear manner - “electromagnetic establishing”?

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10, 12-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAPPLER (US 5104453).
KAPPLER ‘453 discloses a method for controlling the operation of a continuously or periodically operating centrifuge, which can be employed in the sugar industry for 
separating crystalline carbohydrates or sugar alcohols from a crystal suspension called a magma or a mother liquor, wherein the magma has a varying content of fine grain that is dependent on the properties of the pretreatment and of the raw material, with variable control values in a control device of the centrifuge, is hereby characterized in that one or a plurality of sensors 21 are provided that carry out the measurements in electromagnetic, optical, acoustic, and/or conductive ways, in that these measurements that are conducted serve for determining the fine grain fraction of the magma via 30, in that the measurements are supplied as measurement signals to the control device 30 of the centrifuge, in that the control device 30 automatically analyzes the measurement 
signals supplied to it and evaluates them with respect to the fine grain content of the magma, and in that the control device adjusts the variable control values of the centrifuge as a function of this evaluation (col. 1, line 7 - col. 2, line 17; col. 2, line 33 - col. 4, line 3; and col. 4, line 19 - col. 5, line 15); 
the measurement signals serving for determining the fine grain content of the magma are detected directly via 21, or in that the measurement signals serving for determining the fine grain content of the magma are detected as the first time derivative, or in that the measurement signals serving for determining the fine grain content of the magma are detected as the second time derivative, or in that the detection is composed of a combination of a plurality of these alternatives. 
the measurement signal or one of the measurement signals is generated by 
interaction between sound waves and/or electromagnetic radiation from 20 and/or optical radiation and the elements of the magma, and in that, in particular, ultrasound-based, imaging, laser-based and/or scattered light-based methods are drawn on for extracting the measurement signal or the measurement signals. 
in the case of [optional limitation] using a scattered light-based method, a turbidity signal is extracted, which is detected as a transmittance signal and/or as a reflectance signal;
a sensor 21 or the sensor 21 generating the measurement signal is arranged directly in a crystallizer 10 at a bubble-free measurement position or at a measurement position along the transport path of the magma to the centrifuge. 
 in the case of [optional limitation] levels of measurement signals that change over time and/or a changing rate of the measurement signals and/or a changing rate of the signaling speed outside of a tolerance region, control routines provided in the control device are triggered (col. 1, line 7 - col. 2, line 17; col. 2, line 33 - col. 4, line 3; and col. 4, line 19 - col. 5, line 15); 
the measurements for the measurement signal to be extracted are created by an 
interaction between electromagnetic radiation from 20 and the crystals 40 of the magma or the magma itself, and in that the measurement signal is particularly detected as a reflecting signal in the form of a distance signal by means of a laser sensor or radar sensor or ultrasonic sensor, or as a spectrophotometer signal by means of a spectrophotometer sensor, or as a dry-matter signal by means of microwaves. 
the sensor 21 is found inside and/or outside the drum 10 of the centrifuge and is aligned on the body of the drum 10 and a crystal cake 40 of the magma that is being built up thereon;
when the level of a measurement signal over time exceeds or goes below a predefined threshold value, control routines established for this purpose are triggered, 
in particular during the filling and acceleration process (col. 1, line 7 - col. 2, line 17; col. 2, line 33 - col. 4, line 3; and col. 4, line 19 - col. 5, line 15);
the measurements for establishing the measurement signal are extracted by means of an interaction between electromagnetic from 20 and/or acoustic fields and the mother liquor of the magma, and in that, in this case in particular, the conductivity 
is determined as a measurement signal by means of a planar two-pole or 
four-pole electrode with predefined electrode geometry;
the sensor 21 or one of the sensors extracting the measurement signal is arranged flush in a spray casing of the centrifuge, in particular in the lower third of the spray casing;
when the level of a measurement signal over time exceeds or goes below a predefined threshold value, control routines established for this purpose are triggered, 
in particular during the filling and acceleration process (col. 1, line 7 - col. 2, line 17; col. 2, line 33 - col. 4, line 3; and col. 4, line 19 - col. 5, line 15);
the sensors 21 for conducting the measurements for extracting the measurement signals in the course of flow of the magma are arranged before the centrifuge, in the drum 10 and/or in the cover of the centrifuge and in the spray casing of the centrifuge, in particular individually or in redundant combinations of two or three. 
the control routines contain a reduction of the inflow of magma, a reduction in the 
building up of the layer thickness, and/or a reduction or an increase in the rotational speed of the spinning centrifuge; moreover, there is also, in particular, a regulating of the water blanket (col. 1, line 7 - col. 2, line 17; col. 2, line 33 - col. 4, line 3; and col. 4, line 19 - col. 5, line 15);
and a device seen in Figure 1 for conducting the method.

Allowable Subject Matter
Claims 11, 15, 17, and 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112(b) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





5 August 2022